Order modified so as to constitute the bill of particulars annexed to the brief of appellant Long a compliance with the provisions of such order, to which modification the parties consented upon the argument; and further modified so as to require appellant LaForge to furnish the bill of particulars stated in the order, or a verified statement by him that he has no knowledge of the facts constituting the contributory negligence of plaintiff’s intestate, and upon the condition that the said bills of particulars, if furnished, shall not in any wise prevent defendants, or either of them, from attempting to establish the defense .of contributory negligence by the testimony of witnesses produced by the plaintiff, or otherwise, at the trial of the action. *774As so modified, the order is affirmed, without costs. Lazansky, P. J., Rich, Kapper, Seeger and Carswell, JJ., concur.